Citation Nr: 0204481	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for ocular histoplasmosis 
with loss of vision in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from April 1951 until April 1955 
and July 1955 until July 1971.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's currently diagnosed ocular histoplasmosis with 
loss of vision in the left eye is not shown to be related to 
active duty.


CONCLUSION OF LAW

Ocular histoplasmosis with loss of vision in the left eye was 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2001, the Board remanded this case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  On Remand in 
March 2001, the veteran was notified of the VCAA.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
supplemental statement of the case (SSOC) provided to both 
the veteran and his representative, specifically notifies the 
veteran and his representative of the new law, as well as, 
the evidence necessary to substantiate his claim. 

Additionally, the duties to assist provided under the new 
statute at § 5103(a) and implementing regulations, see 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), have been 
fulfilled and all evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  He has not identified any outstanding 
evidence as material to the claim.  The reports of several 
post service VA and private examinations are associated with 
the file and provide sufficient information to review the 
case.  There is no indication that additional pertinent 
treatment records exist that might be needed to decide this 
particular claim, or that additional examination or medical 
opinion might be necessary.  The veteran has been given an 
opportunity to present testimony at a hearing but he 
declined.  The Board does not find that further assistance is 
needed.

The veteran asserts that his ocular histoplasmosis with loss 
of vision in the left eye is related to military service.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran maintains that during service while looking for a 
missing person he was partly submerged in a pond for an 
extended period of time.  He later found out that the land 
where the pond was located was formerly a chicken ranch.  He 
believes that at this time he was infected with the 
microorganism that causes histoplasmosis, which slowly 
developed onto the currently diagnosed left eye disorder.   

The Board has weighed both the positive and negative 
evidence, and concludes that the preponderance of the 
evidence is against the claim for service connection for 
ocular histoplasmosis with loss of vision in the left eye.  
First of all, the veteran's service medical records are 
negative for complaints or findings of ocular histoplasmosis 
with loss of vision in the left eye.  Moreover, there is an 
extended period of time before a diagnosis of histoplasmosis 
is reported.  The earliest reference to ocular histoplasmosis 
is February 1996, some 25 years subsequent to service 
discharge.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).

Moreover, in this case, there is no evidence that any 
qualified health care professional has attributed the 
veteran's ocular histoplasmosis with loss of vision in the 
left eye to his military service.  The veteran's contentions 
that his ocular histoplasmosis may be due to his exposure to 
the microorganism that causes this disorder cannot be 
considered in this regard.  That is, he has not demonstrated 
that he has the medical training or expertise that would 
render him competent to give an opinion regarding medical 
causation.  To the extent that the veteran has reported being 
exposed to a body of water that was formerly situated on a 
chicken ranch, the Board accepts his statements.  However, 
there remains an absence of competent evidence that this 
caused the onset of histoplasmosis.  The Board finds the 
opinion of the veteran to be less than persuasive in light of 
the record as a whole. 

Post service medical records contain various diagnoses that 
include presbyopia (July 1979); mild hyperopia, presbyopia 
(May 1982); compound hyperopic astigmia, single hyperopic 
astigmia with presbyopia (April 1984, August 1985, December 
1986, December 1987, and June 1990).  Although there are 
reported post service diagnoses regarding the left eye, it 
should be pointed out that presbyopia and astigmatism are 
refractive errors of the eyes.  As such, they are not 
diseases upon which compensation benefits may be granted.  
38 C.F.R. § 3.303(c). 

Although the veteran currently suffers from a disorder that 
would represent a "disability" for compensation purposes, 
the initial manifestation of his disability was at a point 
too far removed from service to be reasonably related to 
service without supporting evidence.  It would require 
resorting to an excessive degree of speculation to conclude 
that the veteran's current disability is the result of any 
inservice exposure, given the absence of inservice findings, 
and the extensive intervening period of years following 
service in which a disorder was not shown.  


ORDER

The claim for service connection for ocular histoplasmosis 
with loss of vision in the left eye is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

